ORDER
PER CURIAM
On consideration of the certified consent order from the state of Virginia that imposed an indefinite impairment suspension, this court’s July 21, 2017, order suspend*184ing respondent and directing her to show cause why she should not be indefinitely suspended pursuant to a disability suspension under D.C. Bar R. XI § 13, and the statement of Disciplinary Counsel, and it appearing that respondent has not filed a response to the court’s order or a D.C. Bar R. XI, § 14 (g) affidavit, it is
ORDERED that Kimberly L. Marshall is hereby indefinitely suspended from the practice of law in the District of Columbia pursuant to D.C. Bar R. XI13. It is
FURTHER ORDERED that respondent’s attention is'directed to the requirements of D.C. Bar R. XI § 13 (g) for reinstatement, as well as D.C., Bar R. XI § 14 relating to suspended attorneys and to the provisions of Rule XI § 16 (c) dealing with the timing of eligibility for reinstatement as related to compliance with D.C. Bar R. XI § 14, including the filing of the required affidavit.